Exhibit No. 32.1 The X-Change Corporation File No. 002-41703 Form 10-Q Quarter ended September 30, 2012 Certification Pursuant to 18 U.S.C. 1350, as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Chief Executive and Acting Chief Financial Officer In connection with the Quarterly Report of The X-Change Corporation (Company) on Form 10-Q for the period ended September 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (Report), I, R. Wayne Duke, Chief Executive and Acting Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, adopted as pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: December 5, 2012 By: /s/ R. Wayne Duke R. Wayne Duke Chief Executive Officer and Acting Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to The X-Change Corporation and will be retained by The X-Change Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
